Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00542-CV

                                      IN RE Nathan E. CARRILLO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 22, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 2, 2018, relator filed a petition for writ of mandamus. The next day, relator

filed a motion to stay the trial court proceedings. After considering the petition, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s motion to stay is also DENIED.

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CI-06011, styled Claudia J. Carrillo v. Nathan E. Carrillo, pending
in the 225th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb, III presiding.